



COURT OF APPEAL FOR ONTARIO

CITATION: Zambo v. 848875 Ontario Inc. (Garys No Frills),
    2019 ONCA 499

DATE: 20190614

DOCKET: C64770

Lauwers, Fairburn and Nordheimer JJ.A.

BETWEEN

Valeria Zambo

Plaintiff
(Appellant)

and

848875 Ontario Inc. c.o.b. as Garys No Frills,
    1843693 Ontario Limited,
Riocan Holdings Inc.
and John Doe

Defendants
(
Respondent
)

AND BETWEEN

Valeria Zambo

Plaintiff
(Appellant)

and

TTKA Inc. c.o.b. as Clintar Landscape
    Management
and John Doe

Defendants
(
Respondent
)

Karl Arvai, for the appellant

Thomas J. Donnelly, for the respondents

Heard and released orally: June 12, 2019

On appeal from the judgment of Justice Johanne Morissette
    of the Superior Court of Justice, dated November 30, 2017.

REASONS FOR DECISION

[1]

The appellant appeals from a jury verdict that found that the
    respondents took such reasonable care, in all the circumstances of the case,
    to see that the plaintiff was reasonably safe while on the premises on which
    the appellant slipped and fell. The appellant submits that there was no
    evidence that would have supported that verdict.

[2]

We disagree. The test for setting aside a jurys verdict is extremely
    high. It requires that the court conclude that the verdict is so plainly
    unreasonable and unjust as to satisfy the Court that no jury reviewing the
    evidence as a whole and acting judicially could have reached it:
Gutbir v.
    University Health Network
, 2012 ONCA 66 at para. 5.

[3]

The appellant has not met that test. The appellant essentially submits
    that the jury should have rejected the defence evidence in favour of the
    plaintiffs evidence. That decision was entirely within the purview of the
    jury. It is not for us to interfere and substitute our view of the evidence for
    that of the jury.

[4]

The appeal is dismissed. The appellant will pay to the appellant costs
    fixed at $12,000 as agreed.

P.
    Lauwers J.A.
Fairburn J.A.

I.V.B. Nordheimer J.A.


